SCHWARTZ, Chief Judge.
The sole point on this state appeal from an order discharging the defendant under the speedy trial rule claims that the defendant’s demand for a speedy trial was not “filed” in the clerk’s office. It makes this contention notwithstanding the trial court’s finding, on ample evidence, that the notice was indeed filed and the undisputed fact that it was in any case timely served on the office of the state attorney, which ignored it.
This appeal is thus no more than a frivolous, transparent attempt to shift the burden of the dismissal from the prosecution to the judiciary. Its filing below by the state attorney and its continuation here by the attorney general represent an imposition upon the courts and demean those offices and the state of Florida which they represent. Our previous admonition to the state “that this court should not again be burdened with cases of such obvious lack of merit,” State v. Rodriguez, 515 So.2d 330, 331 (Fla. 3d DCA 1987), has apparently gone unheeded. We will not tolerate its happening again.
AFFIRMED.